DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light source units that causes a workpiece to be irradiated with light, the light source unit being characterized in that it comprises: a plurality of LED elements; an LED substrate that has a mounting surface on which the plurality of LED elements are mounted and that comprises a plurality of subdivided regions; and a cooling member which is provided at a surface on a side opposite the mounting surface of the LED substrate and at which there are an inlet port for flow thereinto of cooling medium for cooling the LED elements, an outlet port that is for discharge of the cooling medium, and a flow passage which connects the inlet port and the outlet port and through an interior of which the cooling medium flows, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light source unit, as disclosed in claim 1 above, wherein the plurality of subdivided regions are arrayed in a circumferential direction, and at least at an outwardmost locus as viewed from a direction perpendicular to the mounting surface; the cooling member provided at each of the plurality of subdivided regions, and the outlet port disposed more toward a center of the LED substrate than the inlet port as viewed from the direction perpendicular to the mounting surface of the LED substrate

Claims 2-18 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al. (CN 210429153 U) discloses a light source unit having LEDs cooled down by a heat pipe directly attached to an end of the LEDs. A printed circuit board at an opposite end of the heat pipe side, and inlet closer to the center of the printed circuit board than the outlet. Heat from the light sources is absorbed and taken away through combination of a spiral heat dissipation copper pipe and water cooling, and the heat dissipation effect is good
 
DeRose Anthony. (US 20120155094 A1) discloses a light source unit having a circular printed circuit board with LEDs attached to one end of the board. a fluid at the other side of the board cools down the LEDs. The energy required to power the light emitting diode can be reduced. The usable lifetime of the device can be prolonged. The consistent light of the device can be ensured. The temperature of the light emitting diode can be stabilized effectively.

Han et al. (KR 466198 Y1) discloses a light source unit having LEDs on a circular printed circuit board. spiral looped pipes on a heat radiation plate and positioned at the opposite side of the LEDs. A refrigerant is fixed in a front side of the heat radiation frame plate, which is fixed to a thermal release side of a rear side of the light unit, and hence enables reducing the power consumption in an effective manner and prevents the unnecessary warm up time, and also improves the structure of discharge heat in a reliable manner, thus reduces the manufacturing cost and improves the photoelectric conversion efficiency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875